Per Curiam.
This is an appeal from a judgment entered in the First Judicial District Court of Morris County in favor of the defendant. The case was tried by the court without a jury, under an agreed stipulation of facts. The plaintiff demands: first, a Buick roadster and in case it cannot be returned, the plaintiff then demands $300 for its value and $100 as special damages for attorney’s fee, &c.
It would serve no useful purpose to review the facts, as set out in the agreed stipulation of facts. It is sufficient to say that on the merits, the judgment must be reversed, as there is nothing in the case to show by whose order or consent, or at whose request the defendant Albert Barbier did the repairs or work on the car, then too, under the Conditional Sales act, if the conditional vendor gets the contract on file within ten days he is ahead of the garage keeper. See Thayer, &c., Co. v. First National Bank, 98 N. J. L. 29; affirmed, Ibid,. 907. The judgment of the First Judicial District Court of Morris County is therefore reversed.